Citation Nr: 0738400	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  01-08 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement an effective date earlier than October 19, 
1993, for the grant of a 20 percent evaluation for residuals 
of a fracture of the right medial malleolus.

2.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fracture of the right medial 
malleolus.

3.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a left shoulder injury with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty June 1971 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994, and November 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  During the pendency of 
the veteran's appeal, his claims folder was transferred to 
the RO in Atlanta, Georgia.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2007.

The RO originally certified the two issues involving 
increased evaluations on appeal.  The Board notes that the 
veteran perfected an appeal of an earlier effective date 
claim in December 1994.  Accordingly, that issue will be 
addressed in the Board's appellate review.

The veteran is service connected for chest pain that is 
evaluated under musculoskeletal and skin diagnostic codes, 
not as a cardiac-related disability.  The veteran testified 
at his hearing in October 2007 that he had submitted a claim 
for an increased evaluation in 2004 but that he had not heard 
anything else in regard to the claim.

The Board notes that there is a rating decision, denying an 
increased evaluation, and notice of that rating action of 
record.  Both are dated in May 2005.  They are addressed to 
the veteran at his California address at a time after his 
relocation to Georgia.  However, the Board notes that there 
is later correspondence, also addressed to the California 
address, that the veteran has responded to.

The issue of the increased evaluation for service-connected 
chest pain, and notice thereof, is referred to the RO for 
such further development as may be necessary.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted a claim for an increased evaluation for 
his service-connected right ankle disability in March 1990.  
He was afforded a VA examination in August 1990.  The 
veteran's disability evaluation for his right ankle was 
increased to 10 percent, effective from March 16, 1990, the 
date of his claim.  Notice of the rating action was provided 
on November 13, 1990.

The veteran submitted a statement to "reopen" his claim 
involving his right ankle that was received by the RO in 
October 1993.  The veteran was afforded a VA examination in 
April 1994.  The RO increased the disability evaluation for 
the veteran's right ankle disability to 20 percent in August 
1994.  The increase was made effective from the date his 
claim was received, October 19, 1993.  

The veteran submitted a notice of disagreement (NOD) that was 
received in September 1994.  He contended that the effective 
date for the 20 percent evaluation should be December 1, 
1991.  He said he had requested a reevaluation of his 
disability in November 1991 while he was living in Italy.  He 
noted he had submitted a change of address and a request for 
education benefits, along with his request for a 
reevaluation, to the American Consulate.  

The veteran included a copy of an undated letter from him 
wherein he stated he was requesting assistance in getting a 
Priority Patient Data Card.  He said he had filed his claim 
[with the RO] in Biloxi, Mississippi, and had since moved to 
Aviano, Italy with his wife.  He noted that it was difficult 
for him to receive treatment for his right ankle because of 
the limitation of appointments, his lower priority as a 
dependent, and the cost of private treatment.  He said he 
needed a reexamination of his ankle as he could barely walk 
down stairs without help and it was more difficult to walk on 
cold days.  

The veteran said this letter was sent to the consulate in 
November/December 1991.  He provided a copy of a letter he 
wrote to the American Embassy in Rome, Italy, in November 
1993.  In that letter, the veteran said he had written about 
his ankle and other issues in 1991.  He said he received a 
response from the embassy in December 1991.  The veteran also 
included a copy of a response from the embassy dated in 
November 1993.  The embassy informed the veteran that there 
was no correspondence to the consulate on file.  Available 
records showed that a request for a change in address was 
processed in November 1991 and that information regarding 
education benefits was sent to VA by facsimile in December 
1991.

The RO issued a statement of the case (SOC) in October 1994.  
The veteran's claim for an earlier effective date was denied.  
The basis for the denial was that there was no earlier claim.  
The RO acknowledged receiving cables from the consulate 
regarding a change of address and education benefits.  
However, there was nothing of record for an increased 
evaluation until the veteran's submission of October 1993.  

The veteran submitted his substantive appeal in November 
1994.  He asserted he had submitted three issues to the 
consulate and the education and change of address were acted 
on but not his reopened claim.  He repeated his assertion 
that his effective date should be December 1, 1991.  

The veteran testified at a hearing at the RO in June 1995.  
The veteran provided testimony about his having submitted 
correspondence through the consulate in 1991.  The veteran 
appeared to claim that his correspondence was meant as a NOD 
with the November 1990 rating decision that had established 
his disability evaluation at 10 percent, effective from March 
1990.  The veteran said when he received notice of that 
decision he sat down and wrote a letter saying he believed 
his disability evaluation should be higher.  

The veteran provided a copy of an envelope addressed to him 
from the consulate.  There was a date stamp of December 13, 
1991, on the envelope.

The hearing officer issued a supplemental statement of the 
case (SSOC) in October 1995.  The SSOC found that, even if 
the veteran's submission of the undated letter was meant to 
be a NOD with the November 1990 rating decision, it was not a 
proper NOD as it did not comply with the applicable 
regulation.  Further, the SSOC held that the veteran's letter 
did not constitute an informal claim for benefits under 
38 C.F.R. § 3.155.  

The veteran wrote to the RO in November 1995.  He again 
appeared to be contending that he had "challenged" the 10 
percent evaluation.  The RO responded to the veteran in 
February 1996.  The letter informed the veteran that VA had 
not been able to find evidence that he had sent in a claim 
for an increased evaluation.  The RO informed the veteran 
that his letter to the consulate was considered to be a 
request for medical care and not a claim for an increased 
evaluation.  

The veteran sent a reply to another letter from the RO in 
August 1996.  The veteran again referred to his 
correspondence from November 1991 as a request to reopen his 
claim.  

The veteran was issued an SSOC that addressed several issues, 
to include the effective date issue, in February 1998.  The 
SSOC informed the veteran that his claim was denied because 
there was no evidence of a claim earlier than October 1993.  

The veteran responded to the SSOC in April 1998.  He included 
a copy of a July 1990 letter from his representative.  He 
said the letter proved he was seeking a higher evaluation for 
his right ankle in 1990 before the award date of October 
1993.  The veteran said this information should be enough to 
give him the benefit of the doubt and pay him from 1991.

The Board notes the July 1990 letter was included in the 
record at the time it was submitted.  It also predates the 
November 1990 rating decision that increased the veteran's 
disability evaluation to 10 percent.  

As can be seen the veteran initially appeared to contend that 
he had submitted a claim for an increased evaluation in 
November 1991.  He has made a number of references to the 
effect that his 20 percent evaluation should be effective 
from December 1, 1991.  However, at his June 1995 hearing, 
the veteran appeared to say his correspondence from November 
1991 was a NOD with the November 1990 rating decision.  A 
similar argument was made in his submission of November 1995.

The veteran must be contacted and asked to clarify the basis 
for his earlier effective date claim.  He should be asked if 
he contends his November 1991 submission is a NOD with the 
November 1990 rating decision, or if his submission 
represents a new claim for an increased evaluation, or if he 
intended anything else.

If he is alleging a new claim from November 1991, the veteran 
should be afforded an opportunity to present evidence, 
especially medical evidence, that would be pertinent to his 
claim from that time.

The veteran's earlier effective date claim arose a number of 
years prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) and the decision by the United 
States Court of Appeals for Veterans Claims (Court), in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, 
the veteran needs to be given notice regarding his earlier 
effective date claim.

The veteran's claim for increased evaluations originated with 
the RO in Oakland.  The veteran relocated to Georgia in 2004.  
There is a deferred rating decision of record, dated in May 
2007, that recognized the veteran was last examined in 2004 
and that new examinations were required.  However, the 
examinations were not done.  Given the length of time since 
the veteran's right ankle and left shoulder disabilities were 
evaluated, new examinations are required.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran testified in October 2007 that he received 
current treatment from his private physician and would see 
him every time his ankle or shoulder gave him problems.  
(Transcript p. 4).  The veteran did not previously identify 
this source of treatment.  A request for those records must 
be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 for his claim 
to establish an earlier effective 
date than October 19, 1993, for the 
grant of a 20 percent evaluation for 
residuals of a fracture of the right 
medial malleoulus.  

2.  The veteran should be contacted 
and asked to clarify his earlier 
effective date claim.  The majority 
of his submissions indicate that he 
believes that he submitted an 
earlier claim for an increased 
evaluation in November 1991.  
However, he testified in June 1995 
about disagreeing with his 10 
percent disability evaluation.  The 
veteran should clarify exactly what 
he is alleging to allow for the 
proper development, if needed, and 
adjudication of his claim.

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his increased rating 
claims for the period from 2004.  He 
should also be asked if he can 
identify/provide any evidence 
relating to his right ankle for the 
period from November 1990 to October 
1993.

The veteran should be asked to 
identify the private health care 
provider he referenced in his 
October 2007 hearing.  The RO should 
attempt to obtain and associate with 
the claims folder any medical 
records identified by the veteran.  

4.  The veteran should be afforded 
an examination to evaluate his right 
ankle and left shoulder 
disabilities.  The examiner must 
review the veteran's claims folder 
in association with the examination.  
All indicated studies, tests and 
evaluations deemed necessary should 
be performed and the results noted 
in the examination report.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the  extent possible, the 
examiner should assess the degree of 
severity of any pain.

If the veteran's ankle is ankylosed, 
the examiner should identify the 
position and angle of the ankylosis.

The examiner should specifically 
address whether the veteran's left 
arm movement is limited to shoulder 
level, midway between the side and 
shoulder level or whether it is 
limited to 25 degrees from the 
veteran's side.
 
Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of  the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner is requested to comment 
on the extent to which the veteran's 
right ankle and left shoulder 
disabilities affect the veteran's 
ability to obtain and maintain 
substantially gainful employment.  
The examination report must include 
a complete rationale for all 
opinions expressed.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


